           Case 4:19-cv-00138-RH-MAF Document 11 Filed 08/29/19 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF FLORIDA
                               TALLAHASSEE DIVISION

CHARNESIA ALEXANDER,

           Plaintiff,                                          Case no.: 4:19-cv-00138-MW-CAS

v.

UNITED STATES OF AMERICA and
PAUL ROLSTON,

     Defendants.
___________________________________/


                       REPORT OF RULE 26 INITIAL CONFERENCE

           1.       Pursuant to Rule 26(f), Federal Rules of Civil Procedure, and paragraph

(2)(a) of the Court's Initial Scheduling Order (ECF 6), counsel for the Plaintiff and

Defendant, United States of America met telephonically on the 16th day of August,

2019, and conferred additionally by email thereafter. James V. Cook and Richard

E. Johnson, attorneys for the Plaintiff, and Winifred L. Acosta, attorney for

Defendant, United States of America, participated in the telephone conference.

           2.       26(f)(3) Discovery Plan.1 The parties jointly propose to the Court the

following discovery plan:




1
    The United States wishes to adhere to the Initial Scheduling Order.
Case 4:19-cv-00138-RH-MAF Document 11 Filed 08/29/19 Page 2 of 8




      a.       The parties will exchange the information required by Rule

26(a)(1), Federal Rules of Civil Procedure, within 14 days of the Rule 26

Conference.

      b.       Defendant, United States of America (hereinafter “Defendant

USA”) requests a discovery deadline of November 19, 2019.              Plaintiff

requests a discovery deadline of January 21, 2020.

      c.       The parties do not presently anticipate any exceptional issues

regarding the discovery of electronically stored information and agree as

follows:

               i.     The parties agree that production shall include data

      reasonably available in the ordinary course of business.

               ii.    If data beyond what is reasonably available to the parties

      in the ordinary course of business is to be sought, the cost and time

      required for its disclosure or production will be born by the requesting

      party.

               iii.   The parties agree to the exchange of documents and

      information in “.pdf” format except as otherwise noted herein. The

      exchange of information will take place by the production of optical

      discs (CD or DVD) containing .pdf copies of the produced material.

                                     2
Case 4:19-cv-00138-RH-MAF Document 11 Filed 08/29/19 Page 3 of 8




      Alternatively, Defendant may also utilize its USA File Exchange

      system for production of documents.

             iv.     Digital photographs shall be produced in .jpg, .bmp, or .tif

      format. Film photographs, if any, shall be produced in .pdf format.

      Alternatively, Defendant may also utilize its USA File Exchange

      system for production of documents.

             v.      Reasonable measures have been taken to preserve

      potentially discoverable data from alteration or destruction in the

      ordinary course of business or otherwise.

      d.     The parties agree that should either party inadvertently produce

information deemed privileged by the producing party that information shall

immediately be returned to producing party or otherwise treated according to

the federal rules.

      e.     The parties do not presently anticipate any exceptional issues

regarding claims of privilege or protection as trial preparation materials.

Further, the parties agree that the work product of counsel (post-complaint),

and correspondence directly to or from counsel (post-complaint), shall not

require logging on the parties’ respective privilege logs.



                                     3
      Case 4:19-cv-00138-RH-MAF Document 11 Filed 08/29/19 Page 4 of 8




                f.   The taking of depositions shall be governed by the Federal Rules

      of Civil Procedure.

                g.   Interrogatories, requests for admissions and requests for

      production are to be governed by the applicable Federal Rules of Civil

      Procedure and Local Rules of this Court. All responses thereto shall be made

      within thirty-five (35) days of service. Interrogatories shall be limited to

      twenty-five (25).

                h.   After learning of additional information pertaining to the subject

      matter of a disclosure or discovery request, each party shall supplement their

      responses in accordance with the Federal Rules of Civil Procedure.

      3.        26(a)(2) Expert Disclosures.    Defendant USA proposes the Rule

26(a)(2) disclosures of Plaintiff’s expert witnesses and their opinions shall be made

on or before September 20, 2019; and Defendant USA’s Rule 26(a)(2) expert

witness disclosures shall be made by October 21, 2019. Plaintiff proposes the Rule

26(a)(2) disclosures of Plaintiff’s expert witnesses and their opinions shall be made

on or before November 20, 2019; and Defendant USA’s Rule 26(a)(2) expert witness

disclosures shall be made by December 21, 2019. The Government requests that

only final reports of expert witnesses be discoverable. Plaintiff however, oppose

this request.

                                           4
Case 4:19-cv-00138-RH-MAF Document 11 Filed 08/29/19 Page 5 of 8




4.   Nature and Basis of Claims.

           a.      Plaintiff asserts that Defendant Rolston sexually

     abused prisoners at FCI Tallahassee by inappropriately,

     improperly, and unnecessarily performing putative exams and

     tests on them often without cross-gender chaperones, performing

     or simulating medical procedures for the purpose of sexual self-

     gratification and that Defendant United States received repeated

     notice of his wrongful actions and to the extent it responded, did so

     in a way that discouraged further complaints.

           b.      Defendant, USA asserts that the United States’ actions

     imported with state law and Federal law, and in no way, breached

     a legal duty, if any, owed to the Plaintiff. Plaintiff is unable to prove

     that the United States of America is liable for her negligence or

     battery claims.     Plaintiff is therefore, not entitled to any relief

     whatsoever.

           c.      The principle factual and legal issues in dispute are:

                   i. Whether Plaintiff’s causes of action against the

                      Defendant, United States of America, are cognizable

                      under the FTCA?

                                   5
Case 4:19-cv-00138-RH-MAF Document 11 Filed 08/29/19 Page 6 of 8




                    ii. Whether the Defendant, United States of America,

                        breached any legal duty to the Plaintiff?

                   iii. Whether the Defendant, United States of America’s,

                        actions was the proximate cause of the harm alleged by

                        Plaintiff?

                    iv. Whether Plaintiffs are entitled to any relief?

                     v. All other issues raised in Plaintiffs’ Complaint and

                        Defendant’s Answers and Affirmative Defenses.

5.     Magistrate Jurisdiction. The parties have discussed the matter of

magistrate judge jurisdiction over this case.

6.     Settlement and Mediation. The likelihood of settlement in this case

prior to, or at the expiration of the discovery period, is unknown at this time.

Mediation, however shall be attempted by the parties after the substantial

completion of discovery.

7.     Trial. Defendant USA requests a trial to be set in January 2020, and

estimates that a trial will take three to four days. Plaintiff requests a trial date

in early April 2020, and anticipates the trial to last four days.




                                     6
Case 4:19-cv-00138-RH-MAF Document 11 Filed 08/29/19 Page 7 of 8




8.    Other Items.

      a.     The parties do not request a discovery conference before the

entry of the Court's next scheduling order.

      b.     All amendments to the pleadings shall be done in accordance

with the provisions of the Federal Rules of Civil Procedure.

      c.     Dispositive motions shall be filed no later than 21 days following

the close of discovery.

      d.     Except as proposed above, all other provisions of the Court's

initial Scheduling Order should remain in effect.

      e.     This is not a case that should be made subject to the Manual of

Complex Litigation.

      f.     Discovery requests and responses may be served electronically.




                                   7
Case 4:19-cv-00138-RH-MAF Document 11 Filed 08/29/19 Page 8 of 8




     Respectfully submitted this 29th day of August, 2019.


  LAWRENCE KEEFE
  United States Attorney


  /s/ Winifred L. Acosta                      /s/ James V. Cook
  WINIFRED L. ACOSTA                          James V. Cook, Esq.
  Assistant United States Attorney            Florida Bar No. 966843
  Florida Bar No. 0076333                     Law Office of James Cook
  111 N. Adams Street, 4th Floor              314 W. Jefferson Street
  Tallahassee, FL 32301                       Tallahassee, FL 32301
  Telephone: 850-942-8430                     Telephone: (850) 425-1997
  Fax: 850-942-8448                           Facsimile: (850) 561-0836
  Email: winifred.acosta@usdoj.gov            Email: cookjv@gmail.com
  Attorney for United States of America


                                              /s/ Richard E. Johnson
                                              Richard E. Johnson, Esq.
                                              Florida Bar No. 858323
                                              Law Office of Richard E. Johnson
                                              314 W. Jefferson Street
                                              Tallahassee, FL 32301
                                              Telephone: (850) 425-1997
                                              Facsimile: (850) 561-0836
                                              Email: richard@nettally.com
                                              Attorney for Plaintiff




                                 8
